

GUARANTEE
 
This GUARANTEE (this “Guarantee”), dated as of April 1, 2005, is executed and
delivered by Weider Health and Fitness, a Nevada corporation (“Guarantor”), in
favor of Weider Nutrition International, Inc., a Delaware corporation (“WNI”),
and Weider Nutrition Group, Inc., a Utah corporation (“WNG”) (each of WNI and
WNG being a “Seller” and collectively, the “Sellers”), in light of the
following:
 
WHEREAS, Sellers and Weider Global Nutrition, LLC, a Nevada limited liability
company (“Buyer”), are parties to that certain Stock and Asset Purchase
Agreement dated as of April 1, 2005 (as amended, restated or otherwise modified
from time to time, the “Purchase Agreement”), the Transition Services Agreement
dated as of April 1, 2005, the Name License Agreement dated as of April 1, 2005
and the other agreements and documents entered into pursuant thereto
(collectively, as amended, restated or otherwise modified from time to time, the
“Purchase Documents”);
 
WHEREAS, pursuant to the Purchase Agreement, Buyer has agreed to purchase all of
the assets of Sellers and WNG related to their Weider® branded products business
and has offered a promissory note to WNI in the form attached hereto as Exhibit
A (as amended, restated or otherwise modified from time to time, the “Promissory
Note”) in partial consideration for the Weider® branded assets; and
 
WHEREAS, in order to induce Sellers to enter into the Purchase Documents and to
accept the Promissory Note, Guarantor has agreed to guarantee the Guaranteed
Obligations (as defined herein) on the terms and conditions contained herein;
 
NOW, THEREFORE, in consideration of the foregoing, Guarantor hereby agrees, in
favor of Sellers, as follows:
 
1.  Guaranteed Obligations. Guarantor hereby irrevocably and unconditionally
guaranties to Sellers: (a) the full and complete timely performance of each and
all of the covenants, agreements, obligations and liabilities of Buyer under
each of the Purchase Documents and the Promissory Note; (b) any and all
obligations and liabilities of Buyer under the Purchase Documents with respect
to indemnification, or any covenant or representation or warranty of Buyer; (c)
as and for its own debt, until final and indefeasible payment thereof has been
made, the due and punctual payment of the principal of, and interest (including,
without limitation, any and all interest which, but for the application of the
provisions of the U.S. Bankruptcy Code, would have accrued on such amounts) on,
any and all premium on, and any and all fees, costs, and expenses incurred in
connection with or on the obligations owed by Buyer to Sellers pursuant to the
terms of the Promissory Note, in each case when and as the same shall become due
and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise (all such covenants, agreements,
liabilities and debts being collectively referred to herein as the “Guaranteed
Obligations”); it being the intent of Guarantor that the guarantee set forth
herein shall be a guarantee of payment and not a guarantee of collection.
 
 
1

--------------------------------------------------------------------------------


 
 
2.  Continuing Guarantee. This Guarantee includes Guaranteed Obligations arising
under successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Guaranteed Obligations after prior Guaranteed Obligations have
been satisfied in whole or in part. To the maximum extent permitted by law,
Guarantor hereby waives any right to revoke this Guarantee as to future
Guaranteed Obligations. If such a revocation is effective notwithstanding the
foregoing waiver, Guarantor acknowledges and agrees that (a) no such revocation
shall be effective until written notice thereof has been received by Sellers,
(b) no such revocation shall apply to any Guaranteed Obligations in existence on
such date (including any subsequent continuation, extension, or renewal thereof,
or change in the interest rate, payment terms, or other terms and conditions
thereof), (c) no such revocation shall apply to any Guaranteed Obligations made
or created after such date to the extent made or created pursuant to a legally
binding commitment of Sellers in existence on the date of such revocation, (d)
no payment by Guarantor or from any other source, prior to the date of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and (e)
any payment by any source other than Guarantor subsequent to the date of such
revocation shall first be applied to that portion of the Guaranteed Obligations
as to which the revocation is effective and which are not, therefore, guaranteed
hereunder, and to the extent so applied shall not reduce the maximum obligation
of Guarantor hereunder.
 
3.  Primary Obligations. This Guarantee is a primary and original obligation of
Guarantor, is not merely the creation of a surety relationship, and is an
absolute, unconditional, and continuing guarantee of payment and performance
that shall remain in full force and effect without respect to future changes in
conditions. Guarantor agrees that it is directly, jointly and severally with
Buyer, liable to Sellers, that the obligations of Guarantor hereunder are
independent of the obligations of Buyer or any other guarantor, and that a
separate action may be brought against Guarantor, whether such action is brought
against Buyer or any other guarantor or whether Buyer or any other guarantor is
joined in such action. Guarantor agrees that its liability hereunder shall be
immediate and shall not be contingent upon the exercise or enforcement by
Sellers of whatever remedies it may have against Buyer or any other guarantor,
or the enforcement of any lien or realization upon any security Sellers may at
any time possess. Guarantor agrees that any release that may be given by Sellers
to Buyer or any other guarantor shall not release Guarantor or otherwise limit
Guarantor’s obligations hereunder. Guarantor consents and agrees that Sellers
shall be under no obligation to marshal any property or assets of Buyer or any
other guarantor in favor of Guarantor, or against or in payment of any or all of
the Guaranteed Obligations.
 
4.  Waivers.
 
(a)  To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) notice of acceptance hereof; (ii) notice of any loans or other financial
accommodations made or extended under any Purchase Document or the Promissory
Note, or the creation or existence of any Guaranteed Obligations; (iii) notice
of the amount of the Guaranteed Obligations, subject, however, to Guarantor’s
right to make inquiry of Sellers to ascertain the amount of the Guaranteed
Obligations at any reasonable time and from time to time; (iv) notice of any
adverse change in the financial condition of Buyer or any other guarantor or of
any other fact that might increase Guarantor’s risk hereunder; (v) notice of
presentment for payment,
 

2

--------------------------------------------------------------------------------



 
demand, protest, and notice thereof as to any Purchase Document or the
Promissory Note or any instrument related thereto; (vi) notice of any event of
default under any Purchase Document or the Promissory Note; and (vii) all other
notices (except if such notice is specifically required to be given to Guarantor
under this Guarantee) and demands to which Guarantor might otherwise be
entitled.
 
(b)  To the fullest extent permitted by applicable law, Guarantor waives the
right by statute or otherwise to require Sellers to institute suit against Buyer
or any other guarantor or to exhaust any rights and remedies that Sellers has or
may have against Buyer or any other guarantor. In this regard, Guarantor agrees
that it is bound to the payment of each and all Guaranteed Obligations, whether
now existing or hereafter arising, as fully as if such Guaranteed Obligations
were directly owing to Sellers by Guarantor. Guarantor further waives any
defense arising by reason of any disability or other defense (other than the
defense that the Guaranteed Obligations shall have been fully and finally
performed and indefeasibly paid) of Buyer or any other guarantor or by reason of
the cessation from any cause (other than that the Guaranteed Obligations shall
have been fully and finally performed and indefeasibly paid) whatsoever of the
liability of Buyer or any other guarantor in respect thereof.
 
(c)  To the fullest extent permitted by applicable law, Guarantor hereby waives:
(i) any rights to assert against Sellers any defense (legal or equitable),
set-off, counterclaim, or claim which Guarantor may now or at any time hereafter
have against Buyer or any other guarantor or any other party liable to Sellers;
(ii) any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (iii) any defense arising by reason of any claim or defense
based upon an election of remedies by Sellers; (iv) the benefit of any statute
of limitations affecting Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to
Guarantor’s liability hereunder and (v) any defense arising by any lack of
validity or enforceability of any of the Purchase Documents or the Promissory
Note.
 
(d)  Until such time as all of the Guaranteed Obligations have been fully,
finally, and indefeasibly paid in full in cash: (i) Guarantor hereby waives and
postpones any right of subrogation which Guarantor has or may have as against
Buyer or any other guarantor with respect to the Guaranteed Obligations; (ii) in
addition, Guarantor hereby waives and postpones any right to proceed against
Buyer, any other guarantor, or any other person, now or hereafter, for
contribution, indemnity, exoneration, reimbursement, or any other suretyship
rights and claims (irrespective of whether direct or indirect, liquidated or
contingent), with respect to the Guaranteed Obligations; and (iii) in addition,
Guarantor also hereby waives and postpones any right to proceed or to seek
recourse against or with respect to any property or asset of Buyer or any other
guarantor.
 
(e)  WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTEE, GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT SUCH
WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING DIRECTLY OR
INDIRECTLY
 

3

--------------------------------------------------------------------------------



 
UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2799, 2808, 2809, 2810, 2815,
2819, 2820, 2821, 2822, 2838, 2839, 2845, 2847, 2848, 2849, 2850 AND 3433 AND
CHAPTER 2 OF TITLE 14 OF THE CALIFORNIA CIVIL CODE.
 
(f)  WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION SET
FORTH IN THIS GUARANTEE, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES ARISING OUT OF
AN ELECTION OF REMEDIES BY SELLERS, EVEN THOUGH THAT ELECTION OF REMEDIES, SUCH
AS A NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR A GUARANTEED
OBLIGATION, HAS DESTROYED GUARANTOR’S RIGHTS OF SUBROGATION AND REIMBURSEMENT
AGAINST BORROWER BY THE OPERATION OF SECTION 580d OF THE CALIFORNIA CODE OF
CIVIL PROCEDURE OR OTHERWISE.
 
5.  Releases. Guarantor consents and agrees that, without notice to or by
Guarantor and without affecting or impairing the obligations of Guarantor
hereunder, Sellers may, by action or inaction, compromise or settle, extend the
period of duration or the time for the payment, or discharge the performance of,
or may refuse to, or otherwise not enforce, or may, by action or inaction,
release all or any one or more parties to, any one or more of the terms and
provisions of any of the Purchase Documents or the Promissory Note or may grant
other indulgences to Buyer or any other guarantor in respect thereof, or may, by
action or inaction, release or substitute any other guarantor, if any, of the
Guaranteed Obligations, or may enforce, exchange, release, or waive, by action
or inaction, any security for the Guaranteed Obligations or any other guarantee
of the Guaranteed Obligations, or any portion thereof.
 
6.  No Election. Sellers shall have the right to seek recourse against Guarantor
to the fullest extent provided for herein and no election by Sellers to proceed
in one form of action or proceeding, or against any party, or on any obligation,
shall constitute a waiver of Sellers’ right to proceed in any other form of
action or proceeding or against other parties unless Sellers have expressly
waived such right in writing. Specifically, but without limiting the generality
of the foregoing, no action or proceeding by Sellers under any document or
instrument evidencing the Guaranteed Obligations shall serve to diminish the
liability of Guarantor under this Guarantee except to the extent that Sellers
finally and unconditionally shall have realized indefeasible payment by such
action or proceeding.
 
7.  Indefeasible Payment. The Guaranteed Obligations shall not be considered
indefeasibly paid for purposes of this Guarantee unless and until all payments
to Sellers are no longer subject to any right on the part of any person
whomsoever, including Buyer, Buyer as a debtor in possession, or any trustee
(whether appointed under the U.S. Bankruptcy Code or otherwise) of Buyer’s
assets to invalidate or set aside such payments or to seek to recoup the amount
of such payments or any portion thereof in any bankruptcy, insolvency, or
similar proceeding, or to declare same to be fraudulent or preferential. In the
event that, for any reason, all or any portion of such payments to Sellers is
set aside or restored, whether voluntarily or involuntarily, after the making
thereof, the obligation or part thereof intended to be satisfied thereby shall
be revived and continued in full force and effect as if said payment or payments
had not been made and Guarantor shall be liable for the full amount Sellers are
required to repay plus any and all costs and expenses (including attorneys fees)
paid by Sellers in connection therewith.
 

4

--------------------------------------------------------------------------------



 
 
8.  Financial Condition of Buyer. Guarantor further represents and warrants to
Sellers that it has read and understands the terms and conditions of any of the
Purchase Documents and the Promissory Note. Guarantor hereby covenants that it
will continue to keep itself informed of each of Buyer’s financial condition,
the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Guaranteed Obligations.
 
9.  Non-Competition Covenant. Guarantor further acknowledges and agrees that it
has read and understands the non-competition covenant contained in Section 5.11
of the Purchase Agreement. Guarantor further agrees and covenants to be bound by
the obligations and duties contained in Section 5.11 of the Purchase Agreement.
For purposes of this Guarantee, Guarantor agrees to comply with the terms of
Section 5.11 of the Purchase Agreement as if the terms thereof were incorporated
herein and to treat every reference to Buyer therein as if it were a reference
to Guarantor.
 
10.  Payments; Application. All payments to be made hereunder by Guarantor shall
be made in lawful money of the United States of America at the time of payment,
shall be made in immediately available funds, and shall be made without
deduction (whether for taxes or otherwise) or offset. All payments made by
Guarantor hereunder shall be applied as follows: first, to all reasonable costs
and expenses (including reasonable attorneys fees) incurred by Sellers in
enforcing this Guarantee or in collecting the Guaranteed Obligations; second, to
all accrued and unpaid interest, premium, if any, and fees owing to Sellers
constituting Guaranteed Obligations; and third, to the balance of the Guaranteed
Obligations.
 
11.  Attorneys Fees and Costs. Guarantor agrees to pay, on demand, all
reasonable attorneys fees and all other costs and expenses which may be incurred
by Sellers in the enforcement of this Guarantee or in any way arising out of, or
in connection with the protection or enforcement of the Guaranteed Obligations
(or any security therefor), irrespective of whether suit is brought.
 
12.  Notices. Unless otherwise provided in this Agreement, all notices or
demands by any party relating to this Agreement shall be in writing and made in
accordance with the terms of the Purchase Agreement.
 
13.  Cumulative Remedies. No remedy under this Guarantee is intended to be
exclusive of any other remedy, but each and every remedy shall be cumulative and
in addition to any and every other remedy given under this Guarantee and those
provided by law. No delay or omission by Sellers to exercise any right under
this Guarantee shall impair any such right nor be construed to be a waiver
thereof. No failure on the part of Sellers to exercise, and no delay in
exercising, any right under this Guarantee shall operate as a waiver thereof;
nor shall any single or partial exercise of any right under this Guarantee
preclude any other or further exercise thereof or the exercise of any other
right.
 
 
5

--------------------------------------------------------------------------------


 
 
14.  Severability of Provisions. Any provision of this Guarantee which is
prohibited or unenforceable under applicable law against Guarantor shall be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof.
 
15.  Entire Agreement; Amendments. This Guarantee constitutes the entire
agreement between Guarantor and Sellers pertaining to the subject matter
contained herein. This Guarantee may not be altered, amended, or modified, nor
may any provision hereof be waived or noncompliance therewith consented to,
except by means of a writing executed by Guarantor and Sellers. Any such
alteration, amendment, modification, waiver, or consent shall be effective only
to the extent specified therein and for the specific purpose for which given. No
course of dealing and no delay or waiver of any right or default under this
Guarantee shall be deemed a waiver of any other, similar or dissimilar, right or
default or otherwise prejudice the rights and remedies of the Sellers hereunder.
 
16.  Successors and Assigns. This Guarantee shall be binding upon Guarantor and
its successors and assigns and shall inure to the benefit of the successors and
assigns of Sellers; provided, however, Guarantor shall not assign this Guarantee
or delegate any of its duties hereunder without Sellers’ prior written consent
and any unconsented to assignment shall be absolutely void. In the event of any
assignment or other transfer of rights by Sellers, the rights and benefits
herein conferred upon Sellers shall automatically extend to and be vested in
such assignee or other transferee.
 
17.  Choice of Law and Venue.
 
THE VALIDITY OF THIS GUARANTEE, ITS CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, EXCLUSIVE OF
CONFLICTS OF LAWS PRINCIPLES.
 
THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTEE SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND FEDERAL COURTS
LOCATED IN THE COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, OR AT THE SOLE OPTION
OF GUARANTEED PARTY, IN ANY OTHER COURT IN WHICH GUARANTEED PARTY SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. EACH OF GUARANTOR AND GUARANTEED PARTY WAIVES, TO THE
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION.
 
[Remainder of page intentionally left blank]
 

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed and delivered this Guarantee
as of the date first written above.
 
WEIDER HEALTH AND FITNESS
as Guarantor




By:_____________________________________
Name:
Title:




WEIDER NUTRITION INTERNATIONAL, INC.
as Guaranteed Party




By:________________________________________
Name:
Title:




WEIDER NUTRITION GROUP, INC.
as Guaranteed Party




By:________________________________________
Name:
Title:


--------------------------------------------------------------------------------



Exhbit A


Promissory Note of Buyer
